Title: Conversation with George Beckwith, [7–12 August 1790]
From: Hamilton, Alexander,Beckwith, George
To: 


[New York, August 7–12, 1790]

[Beckwith] “As our packet is to sail to morrow I wish to know, whether any thing has occurred to occasion an addition to the communications, which you were pleased to make to me on the 15th. of last month.”

Supposed 7. No, nothing at all. I at the same time think myself warranted to acquaint you, that Mr. Morris’s letters by your June packet mark an alteration in the disposition of your Cabinet, according more with the spirit of Lord Dorchesters communications by you, than seemed to be the case before; Mr. Morris has been asked, whether we should be disposed to send a minister, if such was your disposition; to this Mr. M. has been too shy in his reply; but I conclude your communications on that point had not then reached England.
[Beckwith] “No, they were not forwarded from Quebec until late in May, and I think it right to say the matter respecting the mutual appointment of Ministers was fully explained.”
[Hamilton] “I believe you will recollect, that shortly after the arrival of the Creek Indians I mentioned to you, that I took no part whatever in Colonel MacGillivray’s negotiation, that I was ignorant of his intentions in coming here, and that I had no concern in Indian Affairs: I judged it necessary to come to this explanation at that time from particular circumstances.”
Supposed 7. The step You took on that occasion was very satisfactory.
[Beckwith] “The object of my present application is this, I have rigidly adhered to the same system since that time, but when your Treaty shall be completed, and every thing finally concluded, I should wish to see Mr. McGillivray. You undoubtedly have heard from public report, that some of the Southern Indians have been at Halifax, and the public prints assert, they are gone to Quebec; now I wish to ascertain who they are, and by what authority they act.”
[Hamilton] I may mention in confidence to you, that we are by no means satisfied with the conduct of the Spanish Officer, who arrived lately from the foreign possessions of that Crown; we cannot prove it positively, but have every reason to think, that he has been using endeavours to check or even to frustrate our negotiations with the Creek Indians, and with this view that he has made them large presents in this city; this we consider as perfectly unwarrantable. I am not sure whether our disapprobation of this conduct may have yet been communicated, but if not, it will immediately. Now if we take this step with respect to the servants of the Spanish Government, it occurs to me it may seem inconsistent to give You a toleration to negotiate with the same party, this I throw out for Your consideration.
[Beckwith] “I have no authority to negotiate; I wish merely to come to an explanation with Colonel Mc.Gillivray on the points I stated to You.”
[Hamilton] There is a person here, who calls himself a British Officer, who has been busy with the Indians, and who drew away two or three of them one night; he is a man of low character, and has been wandering about through the West India Islands of different nations; it is therefore highly problematic, whether such a man may not be a Spanish Agent; if any thing had appeared to lead to the idea of this man’s being employed by Your Government, I should have mentioned it to You in direct terms.
[Beckwith] “Such a man, or such men, may have three objects; they may be pushing a personal interest, they may be employed by Spain, or (what I confess I think improbable) they may be employed by the Government here; in any of these events it would make no sort of difference, as it respected me; peace and friendship between you and the Creek Indians, is evidently not hostility with us, and I trust it will never be viewed in that light here.”
[Hamilton] Certainly not. I shall think of Your application; from the forms of our Government, the Treaty although matured, must be approved by the Senate, and I shall let You know to morrow or next day, whether Your request is considered as leading to any sort of inconvenience or not; but I cannot think for many reasons, that we should employ any person or persons whatever in the manner You have described.
[Beckwith] “I am far from believing You would, I only expressed all the possible circumstances of such a case.”
